'




                                 ' .As ;
                                       ?/& 5$ es 1/,
                                         2 l       .tre'k
                                                        .c op
                                                            .fr   ,
                                                                              .
                                                                                              !
                         j
                         l
                         b
                         :::
                           l
                           j
                           -
                           '
                           r
                           sij
                             p
                             '
                             ;
                             ''' 4
                                 t
                                 j
                                 !
                                 j
                                 !:
                                  , & -4
                                       I
                                       :
                                       E
                                       I
                                       iI
                                        '
                                        .
                                        4
                                        I
                                        /
                                        P'
                                         -/J j
                                             l
                                             '
                                             lj!
                                               p
                                               '
                                               ,
                                               'j
                                                g
                                                p
                                                j
                                                !
                                                ::
                                                 r
                                                 - 4::
                                                     ) ./-
                                                         <'jr
                                                            :';jg.y:
                                                                '
                                                               .* ;
                                                                   ;1
                                                                    ,.
                                                                   le
                                                                      -
                                                                      .i.
                                                                     rê
                                                                        s
                                                                        -
                                                                        :y;,ry:jrj.,y.                      s.
                                                                                                            ,                .0,
                                                                                                                               ... ,,
                                                                                                                           :;k--yyj
                                                                                                                            . .- r
                                                                                                                    yy-j- o ,
                                                                                                                               .q y.
                                                                                                                                 ,kjj
                                                                                                                                   ,,-
                                                                                                                                     s
                                                                                                                                     .sv
                                                                                                                                       .
                                                                                                                                              .--.
                                                                                                                                       jy tyj-..,,...
                                                                                                                                                     -


              .                                                                                   .;..,;..
                                                                                                   . ,
                                                                                                     .   .q.5  y ;
                                                                                                                 -
                                                                                                                 k*y
                                                                                                                   z           z
                                                                                                                   sz...;j.y.,.v-
                                                                                                            '1   :              sv u-acu c., .y
.                                                                                                                                                <.  '

                                          ,                                               ,   ,                         1-   .

       nlB         4 Gv 0.          ::
                                     ..rICA-g..--                                 rf*/
                                                                                  . ,.?.
                                                                                       q.
                                                                                        /-....   :-l.î ..#..
                                                                                             c-.I-
                                     $                                                ;
                                                                                                         '..y                    A
                                                                                                                j;a
                                                                                                                .
                                                                                                                                     j ., .,r....y
                                                                                                                    .                w cw .



     V,                  -                                    -           .
                                                                                                                              3/29/2019

                                                                                                                             s/ C. Kemp
      ?-IY--- -/-t/---/.,)
                         .- - - - -                   -   -           -       -




                                 e.6n. #.-1;


      l-ackrzt/
              pz-f gnhp-l-avil uLl
                                 -I
                                  --,/-py-j-p,4,,-$-ck,
                                                      -e                                                                                                 -
                 unkr--î-ccvvett-#l

    cob,
       /,/-l-efe,J-./
                    --J-r/
                         '
                         :.:î
                            -nviî--h/'
                                     /
                                     ./
                                      -$
                                       .:ca)-/-V/'>-$,
                                                     y-)-s</.r,/k1
                                                      -
                                                                                                                                               .


     iv-op-pcxk- ,bv-ko--k-e-cbarjz-gwkst-bk-p     'rl-er-g wc:a-
                                                                ez?
                                                                  /'# lv
    &, ,L '
        -
           ' lac/
          Ak-       -w //a?-cv . -'ré-->
                                       w//
                                         -/be-uvî-k-lzltrmki     y
                                                                 b-%e-
    q-rcb-gb-lz-qnuïe-cf   .
                           - sbeh.cr-f-sh-
                                      ,   ,--l,w'
                                                ?-/?//
                                                     'I
                                                      --vklgkê-s/
                                                                k--sè-e-rw3-
                                                                           el
    js-l
       euo--cznî
               -k-ç
                  bn-.-pm,
                         c,/-                                                                                                            '               -
                                                              N

                                                   8C-dr -l@                                             -


    It-fr/1--l.vJ-/
                  .
                  ?,
                   -
                   .
                   //frpqvce-jese-stzss-atx-ssi
                                              -acnak-anz
    xpûkc/ k-c he--f
                   -zngkks-/-g-eo
                    ,-
                                -kg-Aeseof;
     t
     I-à .s/--recez'
                   zel Jpcxvz.  --
                                 frnm--f,J-es-)
                                              .)-/iIy
                                                    l-s-telk-n
                                                             -m basàv
                                                              .




     x J-:-ens,1-&r//và ,'-,5J--Ae-y-/àf,saiJ-- -,f.-,cwy    /-?.,
                                                                 9c,pesa#
     evzence ue-gvîy k-aa-raj-ag.
                     -       -
                                       ,w-J-.--b-carbm--mosaxt     n-e
                                               .




            Case 7:18-mj-00149-RSB Document 18 Filed 03/29/19 Page 1 of 5 Pageid#: 64
                       '


                       /:' nt
                            ..-/
                               -j.,rAae2,--
                                          jy.
                                            v-.
                                              t,.my-atrast
                                                         --,/z.J.e,4.;.-k-r JJ. 13,.                                                       -
                                                                                                                                           .
                                                                                                                                                                             -   - -



                       5,--c.ripn,
                                 .     'e-bvtl
                                 -.nr.1i     '
                                             î
                                             -v-s$arted.-e#er-..
                                                               A ûvmes -ra--:.--      ,         -                                                    , .   -
                                                                                                                                                           ,,

                       (k'a -vece--llnzt-o.-a.-ousn'-cgr).:s-,p,ex# /.r:a-#e-.-.
                                                                              -                                                                                -   -




 ---- /
      , -.g :r
      X1     .o,c,z-v )-$-
                - --     ,-.
                           .à,@--..,.
                                 '
                                    e.,
                                      -u /e=w/,
                                              ,,
                                              '/--.
                                                  a//
                                                    -.
                                                     -=, , -----          ,
                                                                                                                                       -




                      5t7
                        t
                        4-#r d/ v-
                                 u-
                                  -s, -rgwLavtm u .
                                      ,,
                                       '
                                                                                                                          -       .-
                                                                                                                                       y,- -.t.vtpt,-F
                                                                                                                                                     -.ut
                          /0
                           '
                           .-        - -       -     ,%à?s.
                                                   ,--    t///
                                                             e-Jr
                                                                '--2X #z                                                wxv-yos -'e-zes---n
                                                                                                                                          y'/
                                                                                                                                            .b                                     -            w
'.-...--.(
         T
          eia r
              -
              tvmpf -xe-
                       cy'j/
                           -
         ta,-carùn--Acyœz-ey
                  -
                            /z/
                              ?z.
                           --ekanyn
                                   -
                                   % -
                                     tl
                                      z
                                      'J
                                  '--vJ.
                                        - j-
                                       ->z.
                                          z?
                                              y
                                              ,-
                                               .-
                                                &
                                           ..Jr$.
                                                   z
                                                   '
                                                   :0-
                                                e.z--fa
                                                       ..:
                                                         e?---
                                                      'vwQn.----
                                                                -
--- -. s-av',J'z-..-&-,,,/I  1-.f-A-l
                                    z'T-&p.e-l..,
                                                zJ--fram-A.#- - .-
                  z--2--, ,y:l        so-f.j.y-ssy. sy
                                                     -

                                           ,
     --f-1
         1,---
             ?J2-A:     vlx  ap cver--                 .y.g-...
   CqtcW..V
          -.R<k.-il.
                   '
                   <-.*://                                     ----
                  T à.nvz-n'%,*,J
                                -%&-fkcp/
                                        ,--cauttcf
                                                 -nartlr
                                                       'xw/
                                                          '/,.
                                                             -/:km'
                                                                  -                                                                                                                        --
                -(-
                  1.er/'
                       kj
                        1-.Jn
                            '--$-$e--f-/e:
                                         (#
                                          j
                                          -,t.ct
                                               ,l
                                                .,,
                                                  .n.--,
                                                       7LM --1 #J
                                                                --p'
                                                                   JpJ----.
                                                                          -
          '       1.C.
                     -
                     C-.
                       --6--y-xê.i5--Y.W.#rj
                                           - .iy-rQ.dg./#5- m,Eyvy#.Y # y. -.asj--                                                             . .


- 7,
   ./                           a,J-(i ce.yt,J      e
                                             '.---..L'
                                                     lk.-/mc/w
                                                             r-
                                                              '-n.-7v.
                                                              ,      1&-
                  ' 2 -I;         Jp?-X
                        J/-z?J? J5'   .ùvts.s-cor,,-,..exp'.e-:.wu,'rny'--'-
                                                         -            -
                                                                          -
                                                                          . -     -                                 -




                  ezfmaœ-i
                        tn a n,-.m1I% wa I--?IX .---. --- '.--- -
        m--lrre, J lk-.g--fv/-..#,L.
          ' '
                                           T --à1,.-,suf.<cJ-=c4rb@n-mao# 12
                                           .-.     - -       .- - -             'n-----                                       ,

          xjep/s k a/.--Lême--L' r/Z-Y/-N   ' ---làkg.--artexfl--fvrm'JeceX.     ---.--
, .- .- ex-zste c- e-s.-r 2 51.
          -                             5-3.,-.anî--an-#.-.W-èe-vf -,-/.     -- Je,-                -
                                                                                                        -
                                                                                                            -
                                                                                                                              -




 '-'--- 7 J ,    1,.
                  --&.-
                      CucJp,-.m,,?,x/J
                            --        -
                                      'c- -catz-cauxs-m-     sn.../,-eva?z'  .,
                                                                              .
                                                                              --------.--
        êr/--st   J ô,-
               .ryy.--   &w',r
                             z jJ::w'.$.tb,,...r,J-m.y uum,-.    b,J,zz'
                                                                       z-#-.--ze          - -                                                                                          -   --




        cr-exzs egtk..-J@.-:e-- tme-nf-m--cerkpr .n.-%r        --. %/,<t- J   -z-- ---    ,

       2lJ# m,J-       e..krttcnzl--ar-stvf-;--J.e:/s '/,
                                                        'ns-wk'à.-cAvxQ-..---
       àrzes'#-.kl'le-I,-w'.=anêec.
                      '(         !
                                     %.e-ln'év-ce/---,f c.   4rsz-mpnax/-'   -. - .
                                                                                  t
                                                                                                                .




.- - -     .. -   n-1$-P-n.
                          ln -..->--n-5-W--e -/#.--*-.,a,.
                                                         ';-*:
                                                            ..--,                                                             -                  -..                   -- .- -.------.
                                                                                                                                                                                     --


                                Case 7:18-mj-00149-RSB Document 18 Filed 03/29/19 Page 2 of 5 Pageid#: 65
                                                                                                                                                1
                                                                                                                            .




                                   T/ y.>- -lr'
    --

                                           'gWflp9
                                                 n.
                                             - - .



                                   ne-*..-m .ï
                                                   v
                                                   ezw
                                                  f-  j
                                                      l-
                                                     ei,t-
                                                         lJ
                                                          c/
                                                           J-
                                                           -
                                                           %vz
                                                             /
                                                             -.
                                                              ,
                                                              wè.
                                                              - --T,  -
                                                                      -w-
                                                                  --.-.   -..
                                                                        ..- m---
                                                                            -




                                                                            . aîr.;,
                                                                                   .-.
                                                                                     4w-Xgre,f-$
                                                                                     --       -.
                                                                                               ,x
                                                                                                '-                                                                       - -       .        -        -
                                                                                                                                                                     .

                               T,
                                --wams-yp':/--$.re-ttenl
                                                       '
                                                       m-- sy-w.-> m.-wotl
                                                                         n..
                                                                           --z.-j.Q.t.
                                                                                     v-
                                                                                        k,/r
                                                                                           --                                                                    '
                                                                                                                                                                 .


                               ht--ev2',,>..œf-casJ-,.,-,am,x/#'.e- <--.-ure.--w---fe,,#
                                                                 .



                               Jn
                                '
                - -       -             ,
                                                m)-..
                                                    /
                                                    .f-arkxvt--frvn-wj.,tm fzy.z l.'l
                                                                                    L me-As'-yor.                                                                                       -
    -       -             -    f,sJ
                              - .. -:&-,,n,xJ
                                            -'
                                             -,.
                                               -cv z'fusmcs-%     ..--.Jr/k $-,A../-rra#i                                   ,


                               pJ,pez,Jz.
                                        -- #ar-?
                                        -       .v
                                                 'ntv-na.I .v,s'
                                                               -,'rx-& rJv--a,s'w .
                                                                                .  &--can-c.a --
'
                              ùlucl
                                  n
                                  '.t/ox--vl---s-tzwys-se-bzvtbx.                                                          -      --                                                    '
                                                                                q




                              %.:-.cot-
                                      ùn--x-pwJ
                                              -'su y-ù.ze-z-v el --+ ->//J
                                                                         './h
                                                                            '
                                                                            --vz/r'J
                              a
                              'b
                               -ncm.l-b-
                                       e-b.vi'
                                             cr-..--fe#-
                                                       %v--
                                                          J.
                                                           7JJJ
                                                              .,
                                                               Z-.
                                                                 ,-I.
                                                                    -n.v.r-.g-
                                                                             stzr
                                                                                -&.
                                                                                  ?,
                                                                                   e
                                                                                   '
                                                                                   l
                              I
                              aafyôw
                                   /i
                                    'T-wax
                                       .-
                                         --sp
                                            -
                                            f
                                            '-arve-
                                                  i
                                                  ,-.a.Q-l-war.nqi--smy--,J
                                                                          w,
                                                                           v-
                                                                            es., -
                                   '
                                        - - .        rc.#-f-:zs/ ,cce:
                                             >.-,--f/'               +-.
                                                                       .
                                                                       i --.
                                                                           c-J.:r-=:s,>'- .p-,- m/z/z,
                                                                                                     ',
                                                                                                     -   .                                                                                                       .
    -           - --
                                  e-v
                                    .2
                                     -œc
                                       - -
                                          s ,n
                                             ' myc na
                                                    '
                              J4J--/e-a-tv-kzwcrwt-i-
                                                     /
                                                     .
                                                     '  .
                                                        /-. u ve    x/
                                                    /l-F...;.J'--s,#.
                                                                   --/r
                                                                        -
                                                                        fl
                                                                         n/- al f xtoa-
                                                                                      j-  w
                                                                                          '
                                                                                          n.z
                                                                                            tn b
                                                                      'kcenk->r./,,J m v e .-. ,-
                                                                                                  -                                                     r-
                                                                                                                                                ,

                              T î,
                                 - //
                                   -    'I.i '
                                    ,/ vp                                           -                        suf-e-
                                                                                                                  t.vù'J
                                                                                                                       . -c-
                                                                                                                           .lew,-c
                                                                                                                                 'g '
                                                                                                                                    ./'
                                                                                                                                      /
                                                                                                                                      ,'- .----w-
                          ngt-Q
                              .- buk---.
                                       îl
                                        ê
                                        -.-.
                                        '  ,,/-J'/.m $z, -aisc.n.y-I.--wnœ--vn'J, A.ys w' ex.
                                                       '-.                                   ,
                                                                                              -

                                                                                                                                        ,
                                                                                                                                                    -        -

                                                                                                                                                             ,

    '                - ,  yf-'
                             -
                             'c/ràpw--rzx/l.,z-,, zl.xô F-,.-r,-/-y     --vlty
                                                                             .-.,f1n.e.
                                                                                      ce,-
                                                                                         ?
                                                                                         >.-                                                                                                    .
                                                                                                                                                                                                             -




    -       -    -    -ey-pwwrez-/l---i-/
                                        l'g$-v
                                            'm'if
                                                è-y--canj-î
                                                          -
                                                          ft
                                                           p'r,--/6,-..sr-- wx
                                                                             'eJ-re,
                                                                                   lnz.-.
                                                                                        -- -
                               '                                                                                    l              p        .
                                        Jc ore #/1 er & 7>                                               #       e.r pc   t .ê.re //r   F               r&d A5
                                                                      l
                                                                                                                                                ,        4                         '1                N
       X.  V
           .XI-CQ-F-....-=...
        ... -..- -
                            0.-U,UX-..---'
                                         VX..- .-'..F-f
                                                      -C---- z-.--... .-.  -.-- -- ''- #X '-                                                                         -
                                                                                                                                                                     ,
                                                                                                                                                                               -        .--     --
                                                                                                                                                                                                         '




                       '
    --- ....--..--.-.--.                         q-.---.. .. (..-l.
                                                                  -- -- - ... ---
                                                     - - -- .. .,-... ..-
                                                                                  -----r
                                                                                ..- .-
                                                                                r
                                                                                           -.-1.-
                                                                                       '..-.    X/----
                                                                                                   zr
                                                                                                      ---
                                                                                         - .- - .- - . - -
                                                                                                l .
                                                                                                                                                                                                         -.
                                                                                                                                Klnn avi y                               rr e
                                                                                                             $J
                                                                                                             .
                                                                                                              '
                                                                                                              Jn                            -

                                             Case 7:18-mj-00149-RSB Document 18 Filed 03/29/19 Page 3 of 5 Pageid#: 66
                                                                                                                                    FA r.If,rrezfzy/ lsx#ut.       pn-k---.--                     -   .



                                                                                                                                  1         /
                                                                                                                                            -Jc,-#,x -1JJJ
                                                                                                                                           J-ntnery-#.C,.-J75â.-3
                                                                                                                                                                ,-..-.
                                                                                                                                        .


                                     fesfa
                                         cujl--f/
                                                ,2wl
                                                -

                                                   s
                                                   '-A&.
                                                       f-mp-
                                                           r/
                                                            z.
                                                             -sy       -'i-2.y-mf--.zi
                                                               '--%-25-4
                                                               x                     ,-2n-
                                                                                         1D
                                                                                          -.
                                                                                           ---
    '                                                                                                                                                                      .
                   ... ..                       .. .. - ..              . ..    ... .     ..                       -       -      ... ..    .
                                                                                                   'A'
                                                                                                                                                                   t
                                                                                                       e I/J;.
                                                                                                             e--.0- -e.&U>                                                                                               - -

                                       f-5J
                                       '
                                          '4--1-,.
                                                 :/-./
                                                     -/.//
                                                         .
                                                         /
                                                         --.
                                                           cer//'/e
                                                                  's .,t-Je-a,t'
                                                                               /
                                                                               .
                                                                               ,#
                                                                                --é,, .,z,.
                                                                                          a-
                                                                                           ' -/
                                                                                              -eJ
                                                                                                -.z'-----              .
                                                                                                                                   ,
                                            a1- Y'
        -                             .     +      /)
                                                                .
                                                                 e#-z-fmt'&e-sy
                                                           g A -A..êlI'j p    .-oJ-$-$,.-f1
                                                                                          .
                                                                                          er/
                                                                                            ,
                                                                                            f
                                                                                            -o--.s-Cq.,---- -
                       -         -   --LC -II--.WM- U.& S dG /X O- --/y
                                     MJ.                                        .ywa.. f
                                                                        U.W X- T/.-./rA - ./W /: /TD.- - ---2-         -
                                                                                                                                   .
                                                                                                                                                      ,-




                             2n-%--grc>.-D.--'
                                             2
                                             -.21.î.--u-l11-,y.
                                                              vexx
                                                                 /-.4.,:-,.
                                                                          5.e---f/.
                                                                                  eer-xe..e .      .
                            -c.cp
                                ---w;' be V erm e-rh--cpunst/     -JJ/>-.$e-#   -rkq--V--L-
                                                                                          i-X
                                                                                            -zvwc'                                                                                     ,



'
                            .


                                Dl
                                 I
                                 j
                                 -
                                 '--of--
                                       ?$
                                        .e.
                                          -.
                                           CJ
                                            -4-E-C-
                                                  F.syxt
                                                       ,
                                                       q.--wà.
                                                             ,
                                                             g..
                                                               j.'
                                                                 f
                                                                 /
                                                                 e
                                                                 u.-r
                                                                    -cf
                                                                      t
                                                                      escmf
                                                                          uucb,'
                                                                               g'.
                                                                                 s-----
                                                                                                                                                                                   l                      l

                                                                                      %                          1                                                         rl4 * /
                                                                                                   f
                                                                                                                                                           j                   j            j.    .
                                                                                          sl I                                                        &/g: av) . /
                                                                                                                                                     -.                                                   # e
                                                                                                                                                                           yyg
        -    -         -        .- .        .
                                                    -
                                                        '
                                                        -           - - -   .- .. . ..- .... ..- . - . ...- -   .- - - . - . -   8 F.#.-- J.M.-8
                                                                                                                                               -,C.
                                                                                                                                                .
                                                                                                                                                 --I
                                                                                                                                                   $N--# .- N5--IP
                                                                                                                                                                 . $-N.-.-- .
                                                                                                                                                                            -- - -
                                                                                                                                                                                       A
                                                                                          .
                                                                                                                                                                   ,   p.x. .
                                                                                                                                                                       .    -                                            .
                                                                                                                                                           VYYY :C             .- - .8.--    .   7 ..-    --   - - ..-


        '


                                                                                                                                  l             .          f W                                   A l/e ress i##
                                                                                                                                          J&//7                    '
                                                                                                                                                 $      j
        -   -- -   -       ..- - ..- -                      -   - - -          -- -   -        -   -     -      .- .J -td- -M-6.
                                                                                                                               r-I
                                                                                                                                 ./..4..-..-z-4.-- . a.l
                                                                                                                                   ..                  n-                                                      .         -- -
                                                                                                                                                               I




                                           Case 7:18-mj-00149-RSB Document 18 Filed 03/29/19 Page 4 of 5 Pageid#: 67
                                          m           .



                           Y be t1 Z N
                                     ... .Nx
                           ;Z '
                              o 0
                                67.
                           /
                           D
                              . o'
                           (7 o R
                                    q
                                    ,
                                    .! Y
                                *% o .,
                              o , ': o
                           V ' n       >
                           c  .- R
                              &
                           bo o a
                                 o                    <
                                                      cu
                           < o o
                           M                          .
                           c        8'            L
                                                      V
                                    l                 N
                                    >
                                    R
                               $MJ
                                '
                                g
                                -.
                                 -Zw
                                y'
                                > -
                                   n
                                   c
                                                              '
                                - R

                                              q
                                              '



                                                      l
                                                      %
                  ha
                  ro
/                 to
                  .x
#
?      c w c j2o -<
                  ,.
à. '   2
       A  m
          o N)coq & d
       (: :7 m N e: ,
           .

e
t      o.o p g o '< I
r
n
l
       ro-
       g'os
         v zt.=
              l--.s
                  j8 l
r
a      T < 9.= =
l'
       y,x
         >)oo 77o* t1
 n
 b       w>
         2 cu
            c)o
              =
              >        !
                       '
         =  :          J
                       ;
                       l




                                                          4
                                                          1
                                                          y
                                                          '>+
                                                          .        N
                                   J
                                   '
                                   m
                                     c                             >
                                   mtfj                            >
                               I
                               p
                                   T
                                   m>                              N
                                                                   N
                               l
                                                                   N
                                                                   N
                                                                   N
                                                                  tjN
                                                                  .>




 Case 7:18-mj-00149-RSB Document 18 Filed 03/29/19 Page 5 of 5 Pageid#: 68
